DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recited “target type” jet mill. The addition of the word “type” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). MPEP 2173.05(b)(II)(E). Appropriate correction is required.
Claim 1 recites a diameter A of a target center. A target center is a point. It’s unclear why a target center has a diameter. Appropriate correction is required.
Claim 1 recited a distance C. It’s unclear the distance is between what objects. Appropriate correction is required.
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
US 5,133,504 teaches a pulverization method for preparing micronized powder using a target type jet mill, wherein the target diameter is 100 mm, side nozzle diameter is 8 mm, and a distance between the target and the side nozzle is 200 mm (Col 5, Ln 50 to Col 6, 68). Thus A/B is 12.5, C/A+B=2+8=10, m=1.25 and meet the recited relationship of A, B and C. US 5,133,504 does not teach the recited jet stream velocity and the relationship between the diameter of the classifier wheel F and the diameter of target center A is F=p x A, p ranging from 3 to 6.
CN 1032957C teaches a target type jet mill made of silicon nitride (last paragraph). CN 1032957C discloses that the jet stream velocity is 300-500 m/s (2nd paragraph).
CN 104174857A discloses a pneumatic grinding method for a neodymium iron boron magnet, the invention relates to a micro-powder for preparing sintered neodymium iron boron permanent magnet material, and discloses obtaining neodymium iron boron magnet powder after air-flow grinding and classification wheel screening of the raw material of the neodymium iron boron magnet ([0005] to [0043]). CN 104174857A further discloses that the average particle size is 2.5-4.0 µm and D90/D10 is 4.5 or less ([0017]; [0018]). 
The combination of the cited arts does not teach that the relationship between the diameter of the classifier wheel F and the diameter of target center A is F=p x A, p ranging from 3 to 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733